Exhibit 32.1 Certification Pursuant to18 U.S.C. Section 1350 as Adopted Pursuant to Section 906of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of Bemax Inc., (the “Company”) on Form 10-Q for the period ended August 31, 2015, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Taiwo Aimasiko, Chief Executive Officer of the Company certify, pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financialcondition and results of operations of the Company. Date: October 13, 2015 /s/ Taiwo Aimasiko Taiwo Aimasiko Chief Executive Officer
